Citation Nr: 0016968	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from January 1946 
to March 1968, when he retired with more than 22 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO) which denied 
service connection for a low back disability.  The appellant 
disagreed with the determination and this appeal ensued.  At 
the August 1999 travel board hearing in San Antonio, the 
appellant's representative clarified that the issue was 
service connection for a low back disability, including 
arthritic involvement, and symptoms of numbness in the lower 
extremities which were a neurological "complication" which 
they associated with his lumbar spine disability.  


FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of low back disability to service.  


CONCLUSION OF LAW

The appellant's claim of service connection for low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, arthritis 
manifest to a degree of 10 percent within one year from the 
date of termination of such service shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

In this case, VA medical examination in January 1998 noted 
the appellant's back surgery in 1991.  Private clinical and 
hospital records in 1991 show that he injured his back in 
October 1990 lifting something heavy and underwent lumbar 
laminectomy/decompression and foraminotomy in February 1991 
to repair marked stenosis and a herniated nucleus pulposus of 
L5-S1.  Moreover, a January 1994 private clinical record 
notes the appellant's complaints of low back pain.  These 
findings document a current low back disorder, thereby 
satisfying the initial element of a well-grounded claim.  

The service medical records indicate that the appellant 
injured himself in a parachute jump in June 1947, although 
the clinical record entries did not refer to the low back.  A 
November 1956 examination report revealed a small cyst at the 
end of the spine, noticed five years previously, that 
occasionally swelled and drained pus and blood after 
prolonged sitting.  October 1961 clinical records show that 
he injured his back two weeks earlier.  X-ray examination of 
the lumbar spine in October 1961 was normal except for "some 
arthritis."  In October 1962 it was noted that there was 
some drainage from a small cyst at the base of the spine more 
than four years previously.  A January 1963 clinical record 
indicated that the appellant fell and had musculoskeletal 
pain due to trauma.  In May 1963, he complained of numbness 
in a band-like area across the dorsal area of the back.  
Although an October 1967 examination report, at retirement 
from service, showed a normal spine on clinical evaluation 
and the appellant's denial of any history of recurrent back 
pain or other deformity of the spine, the earlier findings, 
along with his testimony at a hearing in San Antonio before 
the undersigned in August 1999, satisfy the second element of 
a well-grounded claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (truthfulness of evidence must be presumed when 
determining whether a claim is well grounded).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings to those in 
service.  The record does not include an opinion from a 
medical professional suggesting such a link.  However, the 
record does include service department records showing that 
the appellant was a parachutist and a pilot.  The 
circumstances of his service as a parachutist is consistent 
with his alleged injuries.  Moreover, as a pilot it is very 
conceivable that he may not have reported all of his medical 
complaints, for fear of the impact such admissions may have 
had on his in-service flying status.  Thus, since various 
injuries were noted in service consistent with the 
circumstances of his service, the Board determines that there 
is a continuity of symptomatology demonstrated after service 
satisfying the third and final element of a well-grounded 
claim.  Savage, 10 Vet. App. at 495.  

As the claim is well grounded, VA has a duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  Action consistent with 
the duty to assist are addressed in the Remand section below.  


ORDER

The claim of service connection for low back disability is 
well grounded.  


REMAND

The appellant has submitted to VA examination in October 1997 
and January 1998.  However, neither examination specifically 
discussed the nature and etiology of any current low back 
disorder.  To accurately assess the nature and etiology of 
the low back disorder, the case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for low 
back disability at any time since he 
separated from service, and the dates of 
such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment (not already of record).  Any 
evidence thus obtained must be associated 
with the claims file.  

2.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and etiology of any 
current low back disability.  The claims 
folder, including a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The pertinent history 
concerning the low back disability should 
be obtained, and all necessary tests, 
including x-ray studies, should be 
accomplished.  The report of examination 
should contain an account of all 
manifestations of any low back disability 
found to be present.  The examiner should 
be asked to (1) provide an opinion, based 
on review of the claims file and the 
examination, as to whether it is at least 
as likely as not that any current low 
back disability is related to the in-
service symptomatology and (2) assess the 
etiology of any numbness found in the 
lower extremities.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO must 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant may submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



